Case: 19-40384     Document: 00515601012         Page: 1     Date Filed: 10/14/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   October 14, 2020
                                  No. 19-40384
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   Tacorey Gilliam,

                                                           Plaintiff—Appellant,

                                       versus

   Anderson County Sheriff Department; FNU Higgins;
   FNU Cholk; FNU Pierson; Tim Green; FNU Strout,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:17-CV-696


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Tacorey Gilliam, Texas prisoner # 02095241, filed a 42 U.S.C. § 1983
   civil rights complaint alleging numerous claims, including deliberate
   indifference to his health and safety, negligence, cruel and unusual



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40384      Document: 00515601012          Page: 2    Date Filed: 10/14/2020




                                    No. 19-40384


   punishment, retaliation, failure to investigate, and excessive use of force.
   The district court granted the defendants’ motion for summary judgment
   and dismissed the suit because Gilliam had failed to exhaust his available
   administrative remedies, and Gilliam appeals. Although Gilliam requests
   appointment of counsel, he has not made the required showing. See Cooper
   v. Sheriff, Lubbock Cty., Tex., 929 F.2d 1078, 1084 (5th Cir. 1991).
          We review the district court’s grant of summary judgment in this case
   de novo. See Dillon v. Rogers, 596 F.3d 260, 266 (5th Cir. 2010); see also
   Gowesky v. Singing River Hosp. Sys., 321 F.3d 503, 507 (5th Cir. 2003). Under
   42 U.S.C. § 1997e(a), “[n]o action shall be brought with respect to prison
   conditions under section 1983 of this title, or any other Federal law, by a
   prisoner confined in any jail, prison, or other correctional facility until such
   administrative remedies as are available are exhausted.” The defendants
   submitted Gilliam’s administrative remedy records and the jail’s grievance
   plan, among other records, which support a determination that Gilliam did
   not proceed beyond the first step of the three-step administrative remedy
   procedure. Gilliam has neither produced competent summary judgment
   evidence showing that he proceeded to the second and third step of the
   grievance process nor challenged the veracity or reliability of these records.
   Gilliam has therefore failed to show that there is a genuine issue of material
   fact as to whether he proceeded to step two and three of the grievance
   process. Gilliam’s conclusory assertions that he “attempted to exhaust” his
   administrative remedies, that he was unaware prefiling exhaustion was
   mandatory, and that there was a lack of grievance forms do not entitle him to
   relief. See Woodford v. Ngo, 548 U.S. 81, 90 (2006). The district court did
   not err by granting summary judgment.
          Accordingly, the district court’s judgment is AFFIRMED.
   Gilliam’s motion to appoint counsel is DENIED.




                                          2